Citation Nr: 0412107	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  03-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had verified active service from July 1994 to 
September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the New York, 
New York, Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a bilateral ankle 
disability and a bilateral shoulder disability.  We observe 
that the claims were originally denied in a New York, New 
York, VA Regional Office decision in August 2000 as being not 
well-grounded.  Due to the implementation of the Veterans 
Claims Assistance of Act in November 2000 which abolished the 
well-grounded standard, the veteran's claims were 
readjudicated in March 2002 and denied on the merits.  

In February 2002 the veteran informed VA changed his address 
of residence from New York to the state of Connecticut.  His 
claims file was transferred to the Hartford, Connecticut, VA 
Regional Office (RO), which is now the agency of original 
jurisdiction.

As will be discussed below, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
The veteran is advised that VA will notify him if further 
action is required on his part.  


REMAND

A review of the veteran's claims file shows that he was not 
provided with a VA medical examination in conjunction with 
his claims for VA compensation for disabilities of both 
shoulders and ankles.  We feel that obtaining an examination 
is necessary in order to determine the current diagnoses of 
his ankles and shoulders and to obtain a medical nexus 
opinion for each claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The case should therefore 
be remanded so that the veteran may be scheduled for a 
medical examination of his ankles and shoulders.

The veteran's representative has called attention to the fact 
that a VA medical report dated January 2000 shows that the 
veteran was treated for right ankle complaints following an 
injury and that a radiographic study of the right ankle was 
conducted, but the report of this X-ray examination was not 
associated with the evidence.  The RO should therefore 
attempt to obtain this report as well as all copies of the 
veteran's post-service medical records which pertain to his 
claims on appeal.  [See Murphy v. Derwinski, 1 Vet. App. 78, 
82 (1990): the Secretary of VA has a statutory duty to assist 
the claimant by securing any relevant VA, military or other 
governmental records, and private medical, hospital, 
employment or other civilian records.]

We observe that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

This appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if he is required to take 
further action.

In view of the foregoing discussion, the case is REMANDED for 
the following actions:

1.  The Ro must ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the devel;opment of the claim.

2.  The RO must contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
bilateral ankle and shoulder complaints 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
AMC should obtain any outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

This evidence should include, but is not 
limited to, the report of a radiographic 
examination of the veteran's right ankle 
which was conducted in January 2000.

3.  If the RO is unable to obtain any of 
the relevant records sought, it must 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The RO should arrange for a VA 
medical examination for the purpose of 
ascertaining the current diagnoses, 
extent of severity, and etiology of any 
chronic disability of the veteran's right 
and left ankle and right and left 
shoulder found present.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

It is requested that the examiners 
address the following medical issues:

(a)  Is it at least as likely as 
not that any disability of the 
right ankle found on examination is 
due to service on any basis, or if 
preexisting service was aggravated 
thereby?

(b)  Is it at least as likely as 
not that any disability of the left 
ankle found on examination is due 
to service on any basis, or if 
preexisting service was aggravated 
thereby?

(c)  Is it at least as likely as 
not that any disability of the 
right shoulder found on examination 
is due to service on any basis, or 
if preexisting service was 
aggravated thereby?

(d)  Is it at least as likely as 
not that any disability of the left 
shoulder found on examination is 
due to service on any basis, or if 
preexisting service was aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a bilateral ankle 
disability and a bilateral shoulder 
disability.

If any benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claims of entitlement to service connection 
for a bilateral ankle disability and a bilateral shoulder 
disability and may result in a denial.  See 38 C.F.R. § 3.655 
(2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


